Citation Nr: 1547277	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  13-27 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for left knee patellofemoral syndrome.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a low back disorder.

5.  Entitlement to service connection for bilateral foot tendonitis.

6.  Entitlement to service connection for a left hip disorder.

7.  Entitlement to service connection for a right hip disorder.

8.  Entitlement to a higher initial disability rating (or evaluation) in excess of 70 percent for major depressive disorder.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 2010 to December 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which included a grant of service connection for major depressive disorder, initially rated as 50 percent disabling, effective December 19, 2010.  

In a July 2013 rating decision, the RO granted a higher initial disability rating of 70 percent for major depressive disorder, effective December 19, 2010.  Because the RO did not assign the maximum disability rating possible, the appeal for a higher initial disability rating for major depressive disorder remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to a RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

In July 2015, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Columbia, South Carolina, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the Veterans Benefits Management System (VBMS).  The Board has reviewed the electronic files on "Virtual VA" and VBMS to ensure a complete review of the evidence in this case.

The issues of service connection for a right knee, low back, bilateral foot tendonitis, and bilateral hip disorders and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a current bilateral pes planus disability.

2.  The Veteran's bilateral pes planus preexisted service as it was noted upon service entrance.

3.  The preexisting bilateral pes planus was permanently worsened during service.

4.  The Veteran has current left knee patellofemoral syndrome. 

5.  The current left knee patellofemoral syndrome was incurred in service, as the disability was first diagnosed in service.

6.  For the initial disability rating period from December 19, 2010, the service-connected major depressive disorder has resulted in occupational and social impairment, with deficiencies in most areas, such as judgment, thinking, family relations, work, and mood, due to symptoms such as depressed mood, irritability, chronic sleep impairment, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, mild short-term memory impairment, moderate dysphoria, crying, appetite disturbance, anergia, anhedonia, hopelessness, social withdrawal, irritability, somatic complaints, passive thoughts of death, and a single suicide gesture.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee patellofemoral syndrome are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

3.  For the entire initial rating period from December 19, 2010, the criteria for an initial rating in excess of 70 percent for major depressive disorder have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the full benefit sought on appeal as it relates to the claims for service connection for bilateral pes planus and a left leg disorder, these claims are substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

As to the appeal for a higher initial rating for major depressive disorder, when an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).

The Board concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA and private treatment records, Social Security Administration disability benefit records, VA examination reports, the July 2015 Board hearing transcript, and the Veteran's lay statements.

VA most recently examined the major depressive disorder in July 2013.  The July 2013 VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, provided clinical observations, and reported on the relevant rating criteria.  For these reasons, the Board finds that the July 2013 VA examination report is adequate to decide the issue of a higher initial disability rating for the service-connected major depressive disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306. Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 
38 C.F.R. §§ 3.304, 3.306. 

In explaining the meaning of an increase in disability, the Court has held that "temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service'' unless the underlying condition, as contrasted to symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1992); see also Davis v. Principi, 276 F.3d 1341, 1346 (Fed. Cir. 2002) (explaining that, for non-combat veterans, a temporary worsening of symptoms due to flare ups is not evidence of an increase in disability).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Of note is that the burdens and evidentiary standard to determine whether conditions noted at entrance into service were aggravated by service are different than the burdens and evidentiary standard to determine whether conditions not noted at entrance into service were aggravated.  If a preexisting condition noted at entrance into service is not shown to have as likely as not increased in severity during service, the analysis stops.  Only if such condition is shown by an as likely as not standard to have increased in severity during service does the analysis continue.  In such cases, the increase is presumed to have been due to service unless there is clear and unmistakable evidence that the increase during service was not beyond the natural progression of the condition.  See 38 C.F.R. § 3.306.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Pes Planus

The Veteran contends that a preexisting bilateral pes planus disability was aggravated by active duty service.  Specifically, the Veteran asserts that bilateral foot pain began and increased in severity during basic training, and that these symptoms were the cause of his removal from active duty.  See, e.g., July 2015 Board hearing transcript at 4-11.

Initially, the Board finds that the Veteran has a current bilateral pes planus disability.  The February 2011 VA examination report reflects a current diagnosis of "severe" bilateral pes planus with associated abnormal alignment of the Achilles tendons.

The Board next finds that the Veteran's bilateral pes planus preexisted service and was "noted" upon service entrance.  The November 2009 service enlistment examination report noted moderate asymptomatic bilateral pes planus.  Accordingly, in order to establish service connection for bilateral pes planus, there has to be a showing of aggravation (worsening beyond normal progression) of bilateral pes planus during service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

After a review of all the evidence, lay and medical, the Board finds that the evidence is in relative equipoise as to whether the preexisting bilateral pes planus underwent a permanent worsening during service.  As stated above, the November 2009 service enlistment examination noted "moderate" asymptomatic bilateral pes planus.  The Veteran began active duty service in June 2010, and first presented to the service medical clinic with bilateral foot pain in September 2010.  From early September 2010 to mid-November 2010, the Veteran's foot complaints were treated using various approaches including orthotics (arch support), air casts, and limited duty profiles that prohibited the Veteran from running.

On November 20, 2010, a service clinician recommended that the Veteran be separated from the military for not meeting entrance standards.  The service physician indicated that the reason for the opinion was symptomatic pes planus without alleviation of pain with orthotics.  The service clinician's report discussed severe pes planus and severe pronation on stance.  Based on the service clinician's report, the Veteran was discharged from service on December 18, 2010 due to failed medical standards.

VA examined the pes planus in February 2011.  The February 2011 examiner provided a diagnosis of "severe" bilateral pes planus.  During the July 2015 Board hearing, the Veteran provided competent and credible testimony that the bilateral pes planus symptoms have gotten worse since service separation.  See Board hearing transcript at 9. 

The evidence weighing against a finding that the Veteran's preexisting pes planus disability was aggravated by service includes the January 2012 VA examiner's opinion that it is less likely as not that the bilateral pes planus was aggravated by active duty service.  The January 2012 VA examiner's rationale weighed considerations such as the 6-month tour of duty and limited participation in running.  

While the January 2012 VA examiner's opinion highlights the short period of active duty and limitations on running that might have aggravated the bilateral pes planus beyond normal progression, the opinion does not account for the period of three months before the Veteran first presented with bilateral foot pain.  The opinion also provides vague language regarding the nature of the Veteran's physical activity in service, such that it is not clear whether the VA examiner considered the physical training and running that the Veteran performed before being placed on a limited duty profile over three months after service began.  Accordingly, the Board places limited probative weight on the January 2012 VA examiner's opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In sum, the Board finds that the weight of the lay and medical evidence is in relative equipoise as to whether the preexisting bilateral pes planus disability increased in severity during service.  The Veteran entered service with moderate asymptomatic bilateral pes planus and was discharged with severe bilateral pes planus that was unsuccessfully treated over a period of three months.  Within two months of service separation, the bilateral pes planus was again characterized as severe.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the preexisting bilateral pes planus disability was aggravated by/in service.  The record does not include clear and unmistakable evidence to rebut the presumption that the bilateral pes planus - which the evidence demonstrates underwent an increase in severity during service - was not aggravated by service.  See 38 C.F.R. § 3.306.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the preexisting bilateral pes planus was aggravated by service, that is, that the preexisting bilateral pes planus worsened beyond its normal progression during service to warrant service connection for bilateral pes planus.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Service Connection for a Left Knee Disorder

The Veteran asserts that service connection is warranted for a left knee disorder.  The Veteran contends that the left knee disorder was caused by the bilateral pes planus disability; however, the Veteran has also asserted injury and treatment related to the left knee in service.

The Board finds that the Veteran has a current left knee patellofemoral syndrome disability.  The patellofemoral syndrome diagnosis was provided in the March 2012 VA examination report. 

The Board next finds that the current left knee patellofemoral syndrome was originally diagnosed in service.  Service treatment records include a record from November 2010 reflecting complaints of left knee pain following a ruck march injury.  The left knee pain was diagnosed as left knee patellofemoral syndrome.

As the evidence demonstrates that the left knee was in sound condition at service enlistment, an in-service left knee injury diagnosed as patellofemoral syndrome, and the Veteran has a current left knee patellofemoral syndrome disability, the Board finds that the current left knee patellofemoral syndrome was incurred in (began during) service.  The Board finds that the weight of the lay and medical evidence is at least in equipoise as to whether the current left knee patellofemoral syndrome is related to the in-service left knee patellofemoral syndrome.  Accordingly, resolving reasonable doubt in the Veteran's favor, the criteria for service connection for left knee patellofemoral syndrome have been met.  38 C.F.R. § 3.303(d).  As the Board is granting service connection for left knee patellofemoral syndrome on a direct basis, the Board does not reach the theory of secondary service connection (as secondary to the bilateral pes planus disability).  38 C.F.R. § 3.310.


Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2 (2015).

Initial Rating for Major Depressive Disorder

Service connection for major depressive disorder was granted by the RO in the May 2012 rating decision, which assigned an initial disability rating of 50 percent, effective December 19, 2010.  The RO granted a higher initial rating of 70 percent, effective December 19, 2010, in a July 2013 rating decision.  The Veteran contends that that an initial rating in excess of 70 percent is warranted based on psychiatric symptoms including sleep impairment, suicidal ideation, and social isolation.  See Board hearing transcript at 21-28.

For the entire initial rating period from December 19, 2010, the psychiatric disability has been rated at 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434.  Under the General Rating Formula for Mental Disorders, a 70 percent rating may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent rating requires evidence of total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV at 32 (4th ed. 1994)).

A GAF score of 31-40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV at 46-47. 

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard, 9 Vet. App. at 267; Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the rating issue.  The GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a) (2015).

As noted above, the Veteran contends that that an initial rating in excess of 70 percent is warranted based on psychiatric symptoms including sleep impairment, suicidal ideation, and social isolation.  See Board hearing transcript at 21-28.  After reviewing all the evidence, lay and medical, the Board finds that, for the entire initial rating period from December 19, 2010, the service-connected major depressive disorder has resulted in occupational and social impairment, with deficiencies in most areas, such as judgment, thinking, family relations, work, and mood, due to symptoms including depressed mood, irritability, chronic sleep impairment, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, mild short-term memory impairment, moderate dysphoria, crying, appetite disturbance, anergia, anhedonia, hopelessness, social withdrawal, irritability, somatic complaints, passive thoughts of death, and a single suicide gesture.  For these reasons, the Board finds that the weight of the lay and medical evidence shows symptoms and social and occupational impairment that more nearly approximate the criteria for a 70 percent disability rating under Diagnostic Code 9434.

The Social Security Administration (Social Security) issued a case analysis of the Veteran's claim for Social Security benefits in April 2011.  The Social Security officer indicated that, as of December 3, 2010, the Veteran reported no psychological problems other than returning home to his hometown, where there was purportedly no jobs for someone without skills.  The Veteran received outpatient mental health care from a VA medical center in December 2010.  The treatment record includes a GAF score of 75, which is not indicative of even mild psychiatric symptoms.  The Veteran reported that he felt like dying but denied any suicidal ideation or plan.

VA examined the Veteran for a mental disorder in April 2011.  The examination report reflects psychiatric disorder symptoms including mild short-term memory impairment, irritability, sleep impairment, and depression.  The April 2011 VA examiner opined that the psychiatric symptoms caused moderate impairment of social adaptability and interactions.  The GAF score was reported as 57, suggesting moderate symptoms or moderate difficulty in social, occupational, or school functioning.

VA examined the psychiatric disorder again in April 2012.  The April 2012 VA examiner estimated that the major depressive disorder symptoms caused occupational and social impairment with reduced reliability and productivity.  The GAF score was listed as 50, indicating serious symptoms or any serious impairment in social, occupational, or school functioning.  The symptoms discussed in the April 2012 VA examination report included depressed mood, chronic sleep impairment, disturbances in mood and motivation, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  Additional symptoms such as moderate dysphoria, crying, appetite disturbance, anergia, anhedonia, hopelessness, social withdrawal, irritability, somatic complaints, and passive thoughts of death were also listed.

VA also examined the major depressive disorder in July 2013.  The July 2013 VA examiner provided a GAF score of 55 based on symptoms including depressed mood, chronic sleep impairment, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The July 2013 VA examiner opined that the major depressive disorder symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

VA treatment records reflect that the Veteran has received mental health care at VA medical facilities.  The treatment records generally reflect treatment for the same symptoms discussed above.  A GAF score of 55 was provided in May 2014.  In December 2014, the Veteran reported a "suicide gesture" (characterization of VA treatment provider) after putting several pills in his mouth, which were spit out before ingestion.  

In the March 2015 VA Form 9, the Veteran described limited interactions with family and friends due to ease of mistrust and anger in those relationships.  The Veteran indicated an inability to adapt in social settings and an interest in being alone.  The Veteran also reported major depressive disorder symptoms including frustration and concentration difficulty.

During the July 2015 Board hearing, the Veteran testified about the major depressive disorder symptoms.  The Veteran reported symptoms including sleep impairment, social isolation, and depression.  The Veteran also described a daily routine that was generally solitary and free of any significant responsibilities.  The Veteran provided a history of the suicide gesture, noting that he threw up the pills before digesting them.

In sum, for the initial rating period from December 19, 2010, the service-connected major depressive disorder manifested a range of symptoms which were estimated to be normal to severe.  Symptoms reported during VA examinations in the April 2011, April 2012, and July 2013 VA examinations, during the July 2015 Board hearing, and otherwise reflected in VA treatment records and lay statements included depressed mood, irritability, chronic sleep impairment, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, mild short-term memory impairment, moderate dysphoria, crying, appetite disturbance, anergia, anhedonia, hopelessness, social withdrawal, irritability, somatic complaints, passive thoughts of death, and a single suicide gesture.

In consideration of evidence above, the Board finds that, for the entire rating period from December 19, 2010, the weight of the evidence is against finding that the service-connected psychiatric disability more nearly approximates total occupational and social impairment, as required for an increased rating of 100 percent.  When given the opportunity to characterize the severity of the major depressive disorder, none of the three VA examiners opined that the major depressive disorder resulted in total occupational and social impairment - the standard for a 100 percent disability rating under 38 C.F.R. § 4.130, Diagnostic Code 9434.

While the evidence demonstrates a single suicide gesture, the Board finds that this does not amount to a persistent danger of self-harm, which is a symptom indicative of a 100 percent disability rating.  Moreover, the suicide gesture was considered in determining that the major depressive disorder symptoms resulted in occupational and social impairment more nearly approximating deficiencies in most areas, rather than total social and occupational impairment.  Similarly, while the Veteran was shown to have some immediate memory problems, the evidence does not demonstrate that the memory loss symptoms are so severe that the Veteran cannot remember names of close relatives, his own occupation, or his own name, each of which is used to describe the level of memory loss commensurate with a 100 percent disability rating.  The evidence does not demonstrate total social and occupational impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, or disorientation to time or place.

For these reasons, the Board finds that, for the initial rating period from December 19, 2010, the disability picture has not more nearly approximated the criteria for a 100 percent rating based on symptoms and the degrees of social and occupational impairment.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434.  Because the preponderance of the evidence is against the appeal for a higher initial disability rating in excess of 70 percent for the major depressive disorder for the rating period from December 19, 2010, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's major depressive disorder is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria found in 38 C.F.R. § 4.130 specifically provide for disability ratings based on a combination of history, clinical findings, and symptomatology.  In this case, considering the lay and medical evidence, the Veteran's psychiatric disability has manifested symptoms including depressed mood, irritability, chronic sleep impairment, disturbances in mood and motivation, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, mild short-term memory impairment, moderate dysphoria, crying, appetite disturbance, anergia, anhedonia, hopelessness, social withdrawal, irritability, somatic complaints, passive thoughts of death, and a single suicide gesture.  

These symptoms are either explicitly part of the schedular rating criteria or are "like or similar to" those symptoms and impairment explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria, and the Board has considered how the psychiatric disability symptoms affect the Veteran's social and occupational functioning.  In addition, the GAF scores are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the rating of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither the Veteran nor the other evidence of record has suggested any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are the bilateral pes planus and left knee patellofemoral syndrome.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the major depressive disorder, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the 



psychiatric disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Service connection for bilateral pes planus is granted.

Service connection for left knee patellofemoral syndrome is granted.

For the entire initial rating period from December 19, 2010, an initial disability rating in excess of 70 percent for major depressive disorder is denied.


REMAND

Service Connection for Right Knee, Low Back,
Bilateral Foot Tendonitis, and Bilateral Hip Disorders

Further development is needed to satisfy VA's duty to assist the Veteran in substantiating the claims for service connection for right knee, low back, bilateral foot tendonitis, and bilateral hip disorders.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr, 
21 Vet. App. at 312.  

VA provided a medical opinion regarding the etiology of the low back, hip, and knee disorders in March 2012.  The March 2012 VA examiner opined that it was less likely than not that a right knee, low back, or bilateral hip disorder was secondary to the preexisting pes planus disability or directly caused by military service.  

The March 2012 VA examiner's opinion was premised on the now-erroneous conclusion that the bilateral pes planus disability was not aggravated by service, or in other words, that the preexisting pes planus was not a service-connected disability.  As discussed above, the opinion also provides vague language regarding the nature of the Veteran's physical activity in service, such that it is not clear whether the VA examiner considered the physical training and running that the Veteran performed before being placed on a limited duty profile over three months after service began.  The opinion also overlooked the left knee patellofemoral syndrome that was first diagnosed in service.  Given these facts, the Board finds that the March 2012 VA medical opinion is inadequate for the purposes of determining the etiology of the claimed right knee, low back, bilateral foot tendonitis, and bilateral hip disorders.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  As such, a remand for a new VA medical opinion is warranted.

TDIU

The Board finds that any decision with respect to the issues of service connection for the right knee, low back, bilateral foot tendonitis, and bilateral hip disorders may affect the claim for a TDIU.  The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the service connection claims on appeal because a hypothetical grant could increase the Veteran's overall disability percentage and expand the number of service-connected disability symptoms that impact the ability to secure or follow a substantially gainful occupation.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue). Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  Id.

Accordingly, the issues of service connection for a right knee, low back, bilateral foot tendonitis, and bilateral hip disorders and entitlement to a TDIU are REMANDED for the following action:

1.  Direct the claims file to the March 2012 VA examiner who provided the medical opinions regarding the etiology of the low back, bilateral hip, and bilateral knee disorders for addendum opinions supported by reasons.  If the examiner is not available, direct the claims file to another examiner for an opinion.  If the examiner determines that an additional examination is needed in order to offer a medical opinion, such examination should be scheduled.

Based on review of the appropriate records, the examiner should offer the following opinions: 

a)  Is it at least as likely as not (50 percent or greater) that a low back disorder, to include the currently diagnosed chronic lumbosacral spine strain, was caused by or permanently worsened by the service-connected bilateral pes planus disability? 

b)  Is it at least as likely as not (50 percent or greater) that a right or left hip disorder, to include the currently diagnosed bilateral trochanteric bursitis, was caused by or permanently worsened by the service-connected bilateral pes planus disability?

c)  Is it at least as likely as not (50 percent or greater) that a right knee disorder, to include the currently diagnosed right knee patellofemoral syndrome, was caused by or permanently worsened by the service-connected bilateral pes planus disability?

d)  Is it at least as likely as not (50 percent or greater) that a bilateral foot disorder other than bilateral pes planus was caused by or permanently worsened by the service-connected bilateral pes planus disability?

When offering a rationale for these opinions, please note and discuss the significance of the following:

a.  The November 2009 service enlistment examination reflects normal clinical evaluations of the lower extremities, feet (other than noted moderate asymptomatic bilateral pes planus), spine, and musculoskeletal system.

b.  The Veteran began active duty on June 22, 2010.

c.  The Veteran performed runs, marches, and basic training exercises during service.

d.  The Veteran first presented with bilateral foot pain on September 17, 2010, which was reported to have been present for two weeks.

e. The November 16, 2010 service treatment record reflecting that pes planus was contributing to knee pain.

f.  The Veteran separated from service on December 18, 2010 following an Entrance Physical Standards Board proceeding, which found severe pes planus without alleviation of pain from orthotics.

g.  The February 26, 2011 VA examination reflecting diagnoses of severe bilateral pes planus, chronic lumbosacral strain, and bilateral patellofemoral syndrome.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  A rationale should be given for all opinions and conclusions rendered.  

2.  When the development above has been completed, the issues of service connection for a right knee, low back, bilateral foot tendonitis, and bilateral hip disorders and entitlement to a TDIU should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claims.  See 38 C.F.R. § 3.655 (2015).  



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


